                                                                       Case 2:20-cv-02347-APG-DJA Document 57 Filed 09/09/21 Page 1 of 4




                                                                 1    LINDSAY K. CULLEN, ESQ.
                                                                      Nevada Bar No. 12364
                                                                 2    BRETT A. CARTER, ESQ.
                                                                      Nevada Bar No. 5904
                                                                 3    BERTOLDO BAKER CARTER & SMITH
                                                                      7408 West Sahara Avenue
                                                                 4    Las Vegas, Nevada 89117
                                                                      Telephone: (702) 228-2600
                                                                 5    Facsimile: (702) 228-2333
                                                                      Lindsay@NVLegalJustice.com
                                                                 6    Carter@NVLegalJustice.com
                                                                      Attorneys for Plaintiff
                                                                 7
                                                                                                UNITED STATES DISTRICT COURT
                                                                 8
                                                                                                         DISTRICT OF NEVADA
                                                                 9
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                      HOWARD RONALD TUBIN, individually,             CASE NO.: 2:20-cv-02347-APG-DJA
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11
                                                                                           Plaintiff,                STIPULATED MOTION TO EXTEND
                                                                 12                                                  TIME TO RESPOND TO COMPLAINT
                                                                      v.
                                                                                                                               (Sixth Request)
                                                                 13
                                                                      DEPUY SYNTHES SALES, INC., d/b/a
                                                                 14   DEPUY              SYNTHES        JOINT
                                                                      RECONSTRUCTION; DEPUY SYNTHES
                                                                 15   INC.; JOHNSON & JOHNSON; DEPUY
                                                                      ORTHOPAEDICS,          INC.;   STRYKER
                                                                 16   CORPORATION;                 HOWMEDICA
                                                                      OSTEONICS          CORPORATION      d/b/a
                                                                 17   STRYKER          ORTHOPAEDICS;      AAP
                                                                      IMPLANTS, INC.; DOES 1 through 15,
                                                                 18   inclusive; and ROE BUSINESS ENTITIES 1
                                                                      through 15, inclusive,
                                                                 19
                                                                                           Defendants.
                                                                 20

                                                                 21         Plaintiff HOWARD TUBIN, by and through his attorneys of record, Lindsay K. Cullen, Esq.,
                                                                 22   and Brett A. Carter, Esq., of BERTOLDO, BAKER, CARTER AND SMITH, and Defendants,
                                                                 23   DEPUY SYNTHES SALES, INC. d/b/a DEPUY SYNTHES JOINT RECONSTRUCTION;
                                                                 24   DEPUY SYNTHES INC.; JOHNSON & JOHNSON; and DEPUY ORTHOPAEDICS, INC.
                                                                 25   (collectively, “DePuy Defendants”), through their counsel, BARNES & THORNBURG LLP and
                                                                 26

                                                                 27
                                                                                                               Page 1 of 4
                                                                 28
                                                                        Case 2:20-cv-02347-APG-DJA Document 57 Filed 09/09/21 Page 2 of 4




                                                                 1    KAEMPFER CROWELL, and states that they met and conferred to discuss the pending dispute and

                                                                 2    hereby stipulates as follows:

                                                                 3           WHEREAS, on or around December 31, 2020, Plaintiff commenced this action by filing a

                                                                 4    First Amended Complaint as ECF 4 in the United States District Court for the District of Nevada,

                                                                 5    Howard Ronald Tubin v. DePuy Synthes Sales, Inc., et al., 2:20-cv-02347-APG-DJA;

                                                                 6           WHEREAS, DePuy Defendants responsive pleadings was due to Plaintiff’s Complaint on

                                                                 7    or before January 25, 2021;

                                                                 8           WHEREAS, on January 22, 2021, the parties filed their Stipulated Motion to Extend Time

                                                                 9    to Respond to Complaint as ECF 14 extending the answer/responsive pleading deadline to February
BERTOLDO BAKER CARTER & SMITH




                                                                 10   24, 2021 (First Request).
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11          WHEREAS, on February 22, 2021, the parties filed their Stipulated Motion to Extend Time

                                                                 12   to Respond to Complaint as ECF 33 extending the answer/responsive pleading deadline to March

                                                                 13   26, 2021 (Second Request).

                                                                 14          WHEREAS, on March 26, 2021, the parties filed their Stipulated Motion to Extend Time to

                                                                 15   Respond to Complaint as ECF 48 extending the answer/responsive pleading deadline to May 25,

                                                                 16   2021 (Third Request).

                                                                 17          WHEREAS, on May 25, 2021, the parties filed their Stipulated Motion to Extend Time to

                                                                 18   Respond to Complaint as ECF 52 extending the answer/responsive pleading deadline to July 25,

                                                                 19   2021 (Fourth Request).

                                                                 20          WHEREAS, on July 26, 2021, the parties filed their Stipulated Motion to Extend Time to

                                                                 21   Respond to Complaint as ECF 54 extending the answer/responsive pleading deadline to September

                                                                 22   7, 2021 (Fifth Request).

                                                                 23          WHEREAS, the Parties, by counsel, have engaged in good faith efforts to resolve this matter

                                                                 24   without the need for further litigation, and are in the process of finalizing settlement documents and

                                                                 25   filings, and for good cause hereby appearing, the Parties agree and stipulate to extend the time for

                                                                 26   the Parties to finalize such settlement resolution documents for sixty (60) days.

                                                                 27
                                                                                                                    Page 2 of 4
                                                                 28
                                                                        Case 2:20-cv-02347-APG-DJA Document 57 Filed 09/09/21 Page 3 of 4




                                                                 1           IT IS THEREFORE STIPULATED AND AGREED by Plaintiff and DePuy Defendants,

                                                                 2    by and through their respective counsel, and the Court is respectfully requested to order that:

                                                                 3           The Parties may have an extension of sixty (60) days from September 8, 2021 to finalize all

                                                                 4    settlement documents. Plaintiff and DePuy Defendants must complete and finalize such documents

                                                                 5    by November 8, 2021.

                                                                 6           Dated this 8th day of September 2021.

                                                                 7
                                                                       BERTOLDO BAKER CARTER & SMITH                        KAEMPFER CROWELL
                                                                 8
                                                                       /s/ Lindsay K. Cullen                                /s/ Robert McCoy
                                                                 9     LINDSAY K. CULLEN, ESQ.                              ROBERT MCCOY, ESQ.
BERTOLDO BAKER CARTER & SMITH




                                                                       Nevada Bar No. 12364                                 Nevada Bar No. 009121
                                                                 10    BRETT A. CARTER, ESQ.                                1980 Festival Plaza Drive, Suite 650
                                702-228-2600• Fax 702-228-2333




                                                                       Nevada Bar No. 5904                                  Las Vegas, NV 89135-2958
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11
                                                                       PAUL R.M. CULLEN, ESQ.                               Attorneys for Defendants, Depuy Synthes
                                                                 12    Nevada Bar No. 12355                                 Sales, Inc. dba, Depuy Synthes Joint
                                                                       7408 W. Sahara Avenue                                Reconstruction; Depuy Synthes Inc.; Johnson
                                                                 13    Las Vegas, NV 89117                                  & Johnson, and DePuy Orthopaedics, Inc.
                                                                       Attorneys for Plaintiff
                                                                 14    Howard Tubin
                                                                                                                   ORDER
                                                                 15

                                                                 16   IT IS SO ORDERED.

                                                                 17               9th day of September 2021.
                                                                      DATED this ______
                                                                 18

                                                                 19
                                                                                                            _________________________________
                                                                                                            U.S. DISTRICT
                                                                                                            Daniel          COURT JUDGE
                                                                                                                   J. Albregts
                                                                 20
                                                                                                            United States Magistrate Judge
                                                                      Prepared and Submitted by:
                                                                 21

                                                                      BERTOLDO BAKER CARTER & SMITH
                                                                 22

                                                                      /s/ Lindsay K. Cullen
                                                                 23
                                                                      LINDSAY K. CULLEN, ESQ.
                                                                      Nevada Bar No. 12364
                                                                 24
                                                                      BRETT A. CARTER, ESQ.
                                                                      Nevada Bar No. 5904
                                                                 25
                                                                      7408 W. Sahara Avenue
                                                                      Las Vegas, NV 89117
                                                                 26
                                                                      Attorneys for Plaintiff
                                                                 27
                                                                                                                    Page 3 of 4
                                                                 28
                                                                       Case 2:20-cv-02347-APG-DJA Document 57 Filed 09/09/21 Page 4 of 4




                                                                 1                                   CERTIFICATE OF SERVICE

                                                                 2          I HEREBY CERTIFY that on this 8th day of September 2021, I electronically filed the

                                                                 3    STIPULATED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT (SIXTH

                                                                 4    REQUEST) the Clerk of Court using the CM/ECF system for filing and transmittal of Notice of

                                                                 5    Electronic Filing to all parties and counsel identified on the Court generated Electronic Filing

                                                                 6    System and via electronic mail to the following:

                                                                 7
                                                                              James F. Murdica                                 Jay J. Schuttert
                                                                 8            Erin M. Pauley                                   Justin S. Hepworth
                                                                              BARNES & THORNBURG LLP                           EVANS FEARS & SCHUTTERT,
                                                                 9            One North Wacker Drive, Ste. 4400                LLP
BERTOLDO BAKER CARTER & SMITH




                                                                              Chicago, IL 60606                                6720 Via Austi Parkway, Ste. 300
                                                                 10           (312) 214-4598                                   Las Vegas, Nevada 89119
                                702-228-2600• Fax 702-228-2333




                                                                              jmurdica@btlaw.com                               jschuttert@efstriallaw.com
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11           epauley@btlaw.com                                jhepworth@efstriallaw.com
                                                                 12           Robert McCoy                                     Matthew Bernstein
                                                                              Sihomara L. Graves                               Ryan Killian
                                                                 13           KAEMPFER CROWELL                                 Benjamin Walther
                                                                              1980 Festival Plaza Drive, Suite 650             SHOOK, HARDY & BACON,
                                                                 14           Las Vegas, NV 89135-2958                         L.L.P.
                                                                              (702) 792-7000                                   600 Travis, Suite 3400
                                                                 15           rmccoy@kcnvlaw.com                               Houston, Texas 77002
                                                                              sgraves@kcnvlaw.com
                                                                 16           Attorneys for Defendants, Depuy                  Citigroup Center
                                                                              Synthes Sales, Inc. dba, Depuy                   201 South Biscayne Blvd., Ste. 3200
                                                                 17           Synthes Joint Reconstruction;                    Miami, Florida 33131
                                                                              Depuy Synthes Inc.;                              mbernstein@shb.com
                                                                 18           Johnson & Johnson;                               rkillian@shb.com
                                                                              DePuy Orthopaedics, Inc.                         bwalther@shb.com
                                                                 19
                                                                                                                               Nicholas Deutsch
                                                                 20                                                            CRUMP & DEUTSCH, PLLC
                                                                                                                               2825 Wilcrest Drive, Ste. 216
                                                                 21                                                            Houston, Texas 77042
                                                                                                                               ndeutsch@cdlawtx.com
                                                                 22                                                            Attorneys for Defendant Howmedica
                                                                                                                               Osteonics Corp
                                                                 23

                                                                 24
                                                                                                         /s/ Rachel Douglas
                                                                 25                                      An Employee of Bertoldo Baker Carter & Smith
                                                                 26

                                                                 27
                                                                                                                 Page 4 of 4
                                                                 28
